Citation Nr: 1524067	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to October 14, 2010 for the grant of service connection for diabetes mellitus, type 2.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the VA Regional Office (RO) in Wilmington, Delaware.

The April 2011 rating decision granted service connection for diabetes mellitus, type 2 and assigned an initial rating of 20 percent effective October 14, 2010.  In May 2011, the Veteran filed a timely a notice of disagreement as to the effective date assigned for the award of service connection.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  On October 14, 2010, the RO received the Veteran's claim for service connection for diabetes mellitus.

2.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to service connection for diabetes mellitus, type 2 prior to October 14, 2010.


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to October 14, 2010 for the grant of service connection for diabetes mellitus, type 2.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The Veteran filed a notice of disagreement with the effective date assigned for the award of service connection for diabetes mellitus, type 2. This represents a downstream issue, and additional VCAA notice is not required. 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 , 7105.  This was fulfilled when the rating decision and statement of the case were issued.

Duty to Assist

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record. The Board has also reviewed the evidence of record for references to additional evidence not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

The veteran does not allege, nor does the record reflect, that there exists outstanding evidence relevant to the issue on appeal.  As such, the Board finds the VA's duty to assist in this case has been met.  Taking these factors into consideration, there is no prejudice to the veteran in proceeding to consider his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for an earlier effective date.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Analysis

In the April 2011 rating decision, the RO granted service connection for diabetes mellitus, type 2.  The effective date of the award was set as October 14, 2010.  The Veteran claims that an earlier effective date of August 21, 2000 is warranted because he originally filed an informal claim for service connection on that date.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

The claim leading to the award of service connection was received by the RO on October 14, 2010.

Prior to October 14, 2010, nothing in the record can be reasonably viewed as a claim of service connection for diabetes mellitus.  Communications were received from the Veteran prior to October 2010; however, these communications pertained to claims for educational benefits.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Therefore, the earliest possible effective date for the award of service connection for diabetes mellitus, type 2 is October 14, 2010, which is the date of claim.

The earliest record of a diagnosis of diabetes is dated August 2003 although the Veteran submitted proof that he had been prescribed Metformin, a medication used to treat type 2 diabetes, as early as in 2000.  Here, the evidence of record reflects that the Veteran may have had diabetes since 2000.   The Board therefore finds that the Veteran's "disability arose" clearly prior to the date of his claim for service connection for diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for diabetes mellitus, type 2 is October 14, 2010.

As noted above, the Veteran claims that back in 2000 he made an inquiry to VA as to whether his diabetes was linked to his service in Vietnam.  He further claims that after he was told by VA that he did not have a valid claim for service connection he did not pursue a formal claim, however, his inquiry as to the potential eligibility for service-connected benefits constitutes an informal claim.

In a February 2011 statement, the Veteran wrote that in the spring of 2000 and 2002, he called the VA European representative in Germany and was told that his medical problems, including diabetes, were not covered by VA and not listed as "service-connected," and that he had no legal basis for filing a VA claim.

In April 2011, he submitted a copy of a letter dated August 21, 2000 and addressed to "[redacted]."  The Veteran wrote in the letter that he was told by an Army doctor at a pre-deployment examination that he had borderline blood sugar and that he should call a VA representative in Germany to check if the blood sugar problem had some link to his service in Vietnam due to exposure to herbicide.  He stated "I called that number in the community telephone book.  Not 100% sure if this office is an official VA function, or staffed by volunteers, but the bottom line is, they told me there is no official condition or basis for a VA claim of Vietnam service [...] problems now."  

In May 2011, he submitted another copy of a letter dated August 21, 2000, with a subject line noted as "informal claim request," or "disability/claims questions: diabetes type 2, high blood pressure, hearing loss and problems."  In that letter, the Veteran inquired as to whether type 2 diabetes is listed as one of the conditions presumed by VA as linked to exposure to Agent Orange for Vietnam veterans and stated that he needed to establish if VA considers the medical condition as service-connected before he would submit a more "formal" written claim to the VA because he must gather all required medical reports and pay for the type of tests required.  It is not clear from the letter to whom it is addressed.  However, the Veteran claims that he faxed this letter from HQ-AMC (Army Materiel Command)-Europe to VA "state-side" on August 21, 2000.

In a correspondence dated August 2012, [redacted] indicated that he worked for the Veteran during the years 2000 to 2006 and they often had conversations about service-connected disabilities as a result of their Vietnam service.  Mr. [redacted] stated that the Veteran told him after talking to a VA representative he was told he did not have valid claims for disabilities.  Mr. [redacted] also stated that a date-time receipt was not always provided in the fax machine at HQ-AMC.

In September 2012, the Veteran also submitted a copy of a note to "[redacted] and [redacted]" dated September 7, 2000, along with a copy of Federal Employee Almanac from 2000 provided as reference for information regarding VA benefits; a copy of a calendar page dated August 2000, which includes notes to fax questions to VA for Agent Orange claims on August 21, 2000 and to follow up on VA on August 28, 2000; and copies of email communication from Chris Lewis and Bob Lessard indicating that HQ-AMC did not keep fax records over 90 to 120 days.

The foregoing evidence does not show that the Veteran made inquiries as to service connection benefits to VA.  Copies of the letters submitted by the Veteran only have HQ-AMC letter head and do not include any recipient contact information.  Some letters or notes were addressed to "[redacted]" or "[redacted] and [redacted]," but there is no indication that these individuals were VA employees.

While the Veteran has testified that he submitted an informal claim for service connection for diabetes on August 21, 2000, there is unfortunately no evidence of this in the claims file.  The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The United States Court of Appeals for Veterans Claims has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In this case, there is no clear evidence that VA failed to properly discharge their duties in 2000.  While the Board does not doubt that the Veteran may have discussed his potential eligibility for VA service-connected benefits with other veterans or veteran service-related organization in 2000, there is no evidence that he submitted a written claim for service connection to VA at this time.  In fact, in the August 2000 letter addressed to [redacted], the Veteran stated "I called that number in the community telephone book.  Not 100% sure if this office is an official VA function, or staffed by volunteers."

Its absence within the claims file is evidence suggesting that the claimed correspondence was not, in fact, submitted at this time, and was not available to VA adjudicators.  The Veteran has not demonstrated any clear evidence of irregularity that is necessary to overcome the presumption of regularity that attaches to the actions of government officials.  See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

Accordingly, the Board finds that an effective date prior to October 14, 2010 for the grant of service connection for diabetes mellitus, type 2 is not warranted.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to October 14, 2010 for the grant of service connection for diabetes mellitus, type 2 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


